Citation Nr: 1636546	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  15-09 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for hypothyroidism

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by: Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from October 1943 to January 1948. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the RO in Portland, Oregon.

Although the Veteran requested a hearing at the local RO on the Notice of Disagreement, she requested that the hearing be canceled in March 2015.  There are no subsequent hearing requests.  

While not specifically developed by the RO, the Board has considered the issue of TDIU entitlement in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected hypothyroidism has been manifested by the requirement of continuous medication for control.  

2.  Since May 6, 2015, the schedular criteria for a TDIU have been met and the combined effect of the Veteran's service-connected disabilities has rendered her unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for hypothyroidism have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7903 (2015).

2.  Since May 6, 2015, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, service connection for hypothyroidism was granted in a December 1951 rating decision.  A 10 percent was rating assigned under Diagnostic Code 7903, effective March 6, 1951.  The rating was reduced to 0 percent in an April 1954 rating decision, effective June 27, 2015.  The rating was increased to 10 percent in a March 1993 rating decision, effective December 3, 1992.  The current appeal arises from a claim for an increased rating, which was received at the RO on February 7, 2012.  While that claim was decided in an October 2012 rating decision, the Veteran submitted new and material evidence within the appeal period and requested a new decision.  Accordingly, the date of claim is February 7, 2012.  See 38 C.F.R. § 3.156(b) (2015).  

Under Diagnostic Code 7903 (hypothyroidism), a 100 percent rating requires symptoms of cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  A 60 percent rating requires symptoms of muscular weakness, mental disturbance, and weight gain.  A 30 percent rating requires symptoms of fatigability, constipation, and mental sluggishness.  A 10 percent rating requires symptoms of fatigability, or; continuous medication required for control.  38 C.F.R. § 4.119, Diagnostic Code 7903.  

It is important to note that the rating criteria for Diagnostic Code 7903 are not conjunctive, cumulative, or successive.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009).  A claimant need not exhibit every specific symptom associated with the criteria to substantiate a higher evaluation under Diagnostic Code 7903.  The rating should be assigned in accordance with the criteria more nearly approximated by the disability picture.  See 38 C.F.R. § 4.7.  

It is also important to note that the rating schedule provides no guidance as to the intended difference between the "slowing of thought" characteristic of a 100 percent rating and the "mental sluggishness" characteristic of a 30 percent rating.  The Board observes that the rating schedule provides a variety of symptoms at each rating level, and the existence of any single symptom listed under a certain rating level is not alone sufficient to substantiate that rating.  Consistent with 38 C.F.R. § 4.7, the Board must balance the symptomatology present at all rating levels to arrive at the most appropriate rating.

Here, the Veteran was afforded a VA examination in September 2012.  At that time she was found to be in need of continuous medication for control of her thyroid condition.  The examiner specifically found that symptoms of constipation, mental sluggishness, mental disturbance (dementia, slowing of thought, depression), muscular weakness, weight gain, sleepiness, cold intolerance, and bradycardia (less than 60 beats per minute) were not attributable to the hypothyroid condition.  Physical examination was normal with respect to the eyes and neck.  Her pulse was regular and blood pressure was 138/60.

On a VA Form 21-4238 (Statement in Support of Claim) received in December 2012, the Veteran's Service Officer reported observing symptoms of fatigue, muscle weakness, depression, and malaise, as well as cold hands and feet, being mentally foggy, and struggling in the ability to concentrate.  

An April 26, 2013, VA outpatient treatment note states that the Veteran's symptoms of hypothyroidism included fatigue, muscle weakness, changes in her hair, skin, and nails, constipation, cold intolerance, and some mental disturbances.  It was noted that the Veteran had complained of each of these symptoms at various times in the preceding year or two.  

In light of the April 2013 report, which appears to contradict the September 2012 findings, a medical opinion was requested to reconcile this conflict.  A November 15, 2013, opinion reflects a review of the April 2013 findings as well as the Veteran's comprehensive clinical record.  The examiner opined that there is insufficient medical evidence to support the April 2013 attribution of symptoms of fatigue, muscle weakness, changes in hair, skin, and nails, constipation, cold intolerance, and mental disturbances, to the Veteran's hypothyroidism.  The rationale was that findings for thyroid stimulating hormone (TSH) and free thyroxine (T4) have always been normal going back to 2010, and the symptoms that were listed in the April 2013 report are not specific to hypothyroidism.  The examiner concluded that the primary care provider's attribution of these symptoms to hypothyroidism is not sufficiently supported by other medical evidence to accept as the overall severity in symptoms of the Veteran's condition.  

A statement from the Veteran's caregiver, received in August 2014, notes that symptoms of fatigability, constipation, and mental sluggishness, had been observed.  The caregiver reported that the Veteran is fatigued 70 percent of the day, often nodding off in her chair.  A statement from a friend, received in August 2014, endorses symptomatology of fatigability, constipation, and mental sluggishness.  

A January 8, 2015, Clinical Nutrition Note reveals the Veteran's report of alternating constipation and diarrhea for some time.  A February 6, 2015, Nursing Note reveals the Veteran was on a four-day cycle that included holding stool with Imodium and breaking it loose with Milk of Magnesia.  It was noted that attempts at instruction and education of the Veteran to break this cycle had been unsuccessful and she was unwilling to change her current habits (Virtual VA 03/03/2015).

After a review of all of the evidence, the Board finds that the criteria for a rating in excess of 10 percent for hypothyroidism are not met and are not more nearly approximated than are the criteria for the current 10 percent rating.  

The Board certainly acknowledges that many of the observations reported by the Veteran and lay persons who know her and assist here are competent observations.  Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2). 

Here, the Board observes that the pertinent question in this case is medical in nature.  In other words, the question is not simply whether lay-observable symptoms such as fatigue, weakness, constipation, and cognitive impairment have been present, but whether these symptoms are medically attributable to the service-connected hypothyroidism.  As noted in the November 2013 opinion, these are common symptoms that are not unique to hypothyroidism.  Therefore, attribution of these symptoms to hypothyroidism is a medical question.  Thus, the Board finds that the lay statements of record with respect to the attribution of the Veteran's symptoms to her hypothyroidism carry little, if any, probative weight.  

On the other hand, the Board finds that November 2013 VA examiner's opinion to carry great probative weight.  The Board finds the reasoning contained in the November 2013 opinion to be highly persuasive, as it is based on an observation of recorded clinical measures which would be expected to correspond to the degree of associated symptomatology, if an association in fact existed.  In this case, the consistently-normal clinical findings were considered by a competent medical professional to be determinative evidence against any association of the noted fatigue, muscle weakness, changes in hair, skin, and nails, constipation, cold intolerance, and mental disturbances, to the Veteran's hypothyroidism.  

In sum, the Board finds that while the Veteran's hypothyroidism has required continuous medication for control, the criteria for a rating in excess of 10 percent are not more nearly approximated than are those for the 10 percent level.  The probative evidence of record shows that her other symptoms are not attributable to her service-connected hypothyroidism.  Accordingly, the Board concludes that a preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected hypothyroidism is manifested by signs and symptoms that require continuous medication for control.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the endocrine system provide disability ratings on the basis of these symptoms.  

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for the endocrine system inadequate.  



TDIU Consideration

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective 

rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran is in receipt of a 30 percent rating for bilateral hearing loss, effective September 9, 2011, and a 50 percent rating, effective December 12, 2013; a 50 percent rating for PTSD, effective May 6, 2015; a 10 percent rating for hypothyroidism, effective December 3, 1992; and a 10 percent rating for tinnitus, effective September 9, 2011.  

Pertinent to the period on appeal, the combined disability rating has been 40 percent from February 7, 2012; 60 percent from December 12, 2013; and 80 percent from May 6, 2015.  As the Veteran's hearing loss and tinnitus result from a common etiology and/or affect a single body system, they are considered as one disability, with a combined rating of 60 percent from December 12, 2013.  Thus, since December 12, 2013, the schedular criteria for TDIU have been met.  Prior to December 12, 2013, the schedular criteria were not met as the rating was based on multiple disabilities which did not combined to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's only reported work experience is as a second-grade teacher and physical education instructor.  The evidence establishes that the Veteran's PTSD now causes anxiety when she is around other people, including her caregivers.  Her bilateral hearing loss and tinnitus make it difficult for her to understand what is said to her unless she is face-to-face with the speaker.  The Board finds that the combined effect of these impairments would reasonably render her unable to perform the tasks necessary for any occupation consistent with her training and experience.  Accordingly, the Board concludes that, since May 6, 2015, a TDIU is warranted.  

Prior to May 6, 2015, the effects of the Veteran's PTSD, if any, may not be considered, as it was not service connected.  This is particularly significant in light of her pertinent work experience as a teacher, a profession which requires significant social abilities.  While it is acknowledged that she was not employed at any time during the period on appeal, under these circumstances, the Board concludes that the fact of her unemployment cannot reasonably be attributed to the effect of her combined service-connected disabilities prior to May 6, 2015.  Accordingly, the Board concludes that the preponderance of the evidence weighs against entitlement to a TDIU from December 12, 2013 to May 5, 2015, and that for the time period prior to December 12, 2013 referral of the claim for extraschedular consideration in accordance with 38 C.F.R. § 3.321 is not warranted.



SMC Consideration

The Board has considered whether any level of Special Monthly Compensation (SMC) is warranted.  See 38 U.S.C.A. §§ 1114; 38 C.F.R. §§ 3.350, 3.352.  The Veteran is currently not in receipt of any level of SMC.  The evidence demonstrates that her service-connected disabilities have not resulted in loss of use of either upper or lower extremity and have not rendered her in need of aid and attendance or housebound.  She also does not have a single disability rated at 100 percent; the TDIU awarded herein is based on the combined effect of her service-connected disabilities and not on any single disability.  While she has hearing impairment, she is not deaf in both ears.  Under the circumstances here, the Board concludes that SMC is not warranted.  


Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in July 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the claim and a supplemental opinion to address conflicting findings.  The Veteran has made no 

specific allegations as to the inadequacy of the examination or opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  


ORDER

Entitlement to a disability rating in excess of 10 percent for hypothyroidism is denied. 

Entitlement to a TDIU is granted, effective May 6, 2015.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


